Citation Nr: 0115815	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for 
esophagitis/odynophagia, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1990.  

This matter arises from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran contends that the severity of her service-
connected esophagitis/ odynophagia (gastroesophageal 
disability) is greater than reflected by the currently 
assigned 10 percent evaluation.  The veteran's claim for an 
increased rating was received in April 1999, and she 
underwent a VA rating examination to evaluate the severity of 
that disability in September 1999.  By a rating decision of 
April 2000, the RO denied the veteran's claim for an 
increased rating.  This appeal followed.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 106-475, 114 Stat. 2096 (2000), which applies 
to all pending claims for VA benefits.  Under the new law, 
the VA has an enhanced duty to assist claimants in obtaining 
and developing evidence necessary to substantiate their 
claims for VA benefits.  Among its provisions, the VCAA also 
requires that the VA notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  

The Board observes that after having undergone the September 
1999 VA rating examination, the veteran submitted additional 
clinical treatment records dating from October 1991 through 
February 2001.  In addition, she appeared at a personal 
hearing before a Hearing Officer at the RO in August 2000, 
and testified that her symptomatology had increased in 
severity since she had undergone the September 1999 rating 
examination.  Accordingly, in order to ensure compliance with 
the duty to assist provisions as contained in the VCAA, and 
to ensure that all due process requirements have been met, 
the Board finds that the case must be REMANDED to the RO for 
additional development.  The Board finds that as the veteran 
alleged that her symptomatology has increased in severity 
since the time of her last rating examination, and that as 
she has submitted medical evidence to show that she has been 
seen for additional complaints involving her gastroesophageal 
disability that were not reflected in the report of the 
September 1999 rating examination, she should be scheduled to 
undergo an additional VA rating examination to evaluate the 
severity of her service-connected disability.  Afterwards, 
the RO should readjudicate the veteran's claim on the basis 
of all available evidence.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, 
and request that she identify any 
additional health care providers who have 
rendered treatment for her service-
connected gastroesophageal disability 
dated since the time of the last request 
for such information.  After securing any 
necessary authorization, any such 
additional records which have been 
identified should be obtained and 
associated with the veteran's claims 
file.  If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  It is not 
necessary to obtain duplicate copies of 
clinical treatment records already 
associated with the claims file.  

3.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to assess the severity of her service-
connected gastroesophageal disorder.  The 
veteran's claims file should be made 
available to the examiner for review in 
advance of the scheduled examination.  
All indicated studies and/or tests should 
be performed.  After a thorough clinical 
examination and review of the pertinent 
medical evidence contained in the 
veteran's claims file, the examiner is 
requested to express an opinion as to the 
severity of her service-connected 
gastroesophageal disability.  The 
examiner is specifically requested to 
review the relevant rating criteria for 
evaluating the veteran's disability, as 
set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2000), and indicate 
whether or not the veteran's 
gastroesophageal disability is productive 
of "considerable impairment of health" 
as contemplated by the diagnostic code.  
In that regard, based on clinical 
examination and review of the medical 
evidence, the examiner is requested to 
indicate whether the veteran experiences 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain.  Any opinions 
expressed must be accompanied by a 
complete rationale, and must be 
reconciled with all other relevant 
medical opinions of record.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for the veteran's service-
connected esophagitis/odynophagia on the 
basis of all available evidence.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for additional review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran all due process of law 
to which she is entitled.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free submit any 
additional evidence she desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until she is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




